NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 20-10371
                                                     21-10040
                Plaintiff-Appellee,
                                                D.C. No.
 v.                                             4:07-cr-01207-RCC-CRP-1

HOWARD WESLEY COTTERMAN,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      In these consolidated appeals, Howard Wesley Cotterman appeals pro se

from the district court’s orders denying his motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A)(i), and motion for reconsideration. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Although Cotterman was
notified by the court that his reply brief was untimely, it has been filed and we
have considered it.
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Cotterman contends that the district court should have granted him

compassionate release in light of his age, medical conditions, good behavior while

incarcerated, remorse, release plans, amount of time served, poor medical care in

prison, and the need to avoid unwarranted sentencing disparities. He further

argues that the district court misconstrued his arguments, ignored mitigating

evidence, and relied on clearly erroneous facts in denying his motion. We

disagree. The district court acknowledged Cotterman’s arguments, but concluded

that the 18 U.S.C. § 3553(a) factors, particularly the nature and circumstances of

the offense and Cotterman’s criminal history, did not support Cotterman’s release.

Because the record supports the court’s conclusion, it did not abuse its discretion

by denying relief under § 3553(a), which alone supports affirming the district

court’s order. See United States v. Keller, 2 F.4th 1278, 1281, 1284 (9th Cir. 2021)

(stating standard of review and explaining that the district court can deny a

compassionate release motion based solely on the § 3553(a) factors); United States

v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a district court abuses its

discretion only if its decision is illogical, implausible, or without support in the

record). Cotterman has not shown that any factual errors made by the court in

assessing his criminal history would have affected the court’s conclusion that

reducing his sentence from 35 to 12 years would not satisfy the § 3553(a) factors.


                                           2                           20-10371 & 21-10040
See United States v. Medina, 524 F.3d 974, 984-85 (9th Cir. 2008) (district court’s

factual errors are harmless if they do not affect the ultimate conclusion).

      The record also does not support Cotterman’s argument that the district court

erred in denying his motion for reconsideration. The court considered Cotterman’s

purportedly new evidence and did not abuse its discretion in concluding that it did

not outweigh the court’s concerns about the seriousness of his offense and need to

protect the community. See United States v. Lopez-Cruz, 730 F.3d 803, 811 (9th

Cir. 2013) (stating standard of review). Moreover, the court did not abuse its

discretion by declining to order an evidentiary hearing or a psychological

evaluation because, as the district court observed, the evidence Cotterman sought

to develop would not have affected the court’s decision to deny relief. See United

States v. Cook, 808 F.3d 1195, 1201 (9th Cir. 2015).

      Finally, the district court did not err by denying as moot his pro se motions

for compassionate release after Cotterman filed a counseled motion “amending and

supplementing” the earlier pro se filings, nor does the record support Cotterman’s

claims of prosecutorial misconduct, even assuming those claims can be raised in

these proceedings.

      AFFIRMED.




                                          3                           20-10371 & 21-10040